Citation Nr: 1629992	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1958 to November 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Veteran also initiated an appeal on the issue of service connection for a back disorder, and this issue was included in the January 2014 Statement of the Case (SOC).  However, in his February 2014 Substantive Appeal, the Veteran reported he was only continuing his appeal as to the dental claim.  He also reiterated in an October 2014 statement that he did not desire to pursue the back claim on appeal.  Thus, the back issue is not before the Board.


REMAND

The Board observes that dental disorders are, in general, treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381.

The Board further notes that, under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. 
§ 4.150.  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The service treatment records reflect in-service dental treatment, to include a root canal.  However, these records do not explicitly state that any such treatment was due to trauma, nor did the Veteran indicate such on a November 1960 Report of Medical History completed in conjunction with his separation examination.

The Veteran, nevertheless, has described in-service dental trauma to include at his May 2016 hearing.  He explained that he struck his mouth against the barrel of his gun during service when he fell due to heat and humidity; and that this injury resulted in the root canal documented in his service treatment records.  See Transcript p. 3.  He testified that after service the tooth that was injured from this trauma turned black, and had to be removed as well as requiring other dental work.  Id. pp. 5-7.  He also reports that he never had any trauma to his mouth outside of service; and that references to a work-related injury were for his back not mouth.  Id. pp. 8-9.

The Veteran is competent to report the account of his in-service dental trauma and the Board finds his testimony on this matter to be credible.  As such, there is competent and credible evidence of in-service dental trauma.  

It is not clear, however, from the evidence whether the Veteran has a dental condition for which compensation may be paid; and/or if such is due to his in-service dental trauma.  As such, the case must be remanded for a competent medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his dental condition since January 2013.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service dental symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed dental condition.  The claims folder should be made available to the examiner for review before the examination.

The examiner should indicate whether the Veteran currently has any dental condition manifested by impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and/or loss of teeth due to the loss of substance of body of the maxilla or mandible.  For any such condition found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was due to in-service dental trauma to include the Veteran's account of striking his mouth against the barrel of his gun while falling.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2014 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

